NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                      _____________

                       No. 14-4470
                      _____________


                   ROBERT E. WILSON,
                                          Appellant

                             v.

              IRON TIGER LOGISTICS, INC.


       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
             (District Court No.: 5-13-cv-01562)
        District Judge: Honorable Jeffrey L. Schmehl



         Submitted under Third Circuit LAR 34.1(a)
                  on September 11, 2015


Before: VANASKIE, SLOVITER, and RENDELL, Circuit Judges


              (Opinion filed: October 28, 2015)
                                      O P I N I O N*



RENDELL, Circuit Judge:

       Robert Wilson appeals from the District Court’s grant of summary judgment in

favor of Iron Tiger Logistics, Inc. (“Iron Tiger”) on Wilson’s claims that he was

terminated in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et

seq. (“ADA”) and the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann.

§§ 951 et seq. (“PHRA”). Wilson contends that the District Court’s ruling should be

dismissed because of procedural flaws and because there was sufficient evidence in the

record to support a finding that he was disabled.1 We will affirm the District Court’s

conclusion that there was insufficient evidence from which a jury could reasonably find

that Wilson was disabled under the ADA or PHRA.

I. BACKGROUND

       Wilson worked as a truck driver for Iron Tiger. His duties included receiving a

load of trucks, delivering them to customers’ facilities, and “undecking” and

reassembling the trucks at the delivery location. Undecking takes approximately one

hour to complete and involves conducting safety checks, hooking straps to the axles of

the trucks, using wrenches to loosen and tighten bolts, and reinstalling axles and exhaust



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367; this Court has
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             2
stacks. Drivers may take extra time to complete the undecking process in order to warm

up, rest, or eat.

       In January 2010, Wilson experienced frostbite on several fingers while delivering

a load of trucks in Canada. The only documented work restrictions caused by the frostbite

were that Wilson needed to “avoid any prolonged exposure to cold” and “must be able to

warm up his fingers immediately if he feels any pain in the fingertip.” (App. 232.)

Wilson admitted that his frostbite did not affect his ability to see, hear, eat, sleep, walk,

stand, sit, reach, lift, bend, speak, breathe, learn, read, concentrate, think, communicate,

or interact with others. (App. 106-07.) It only affected his ability to work by causing

him pain when working outside in extreme cold. To allow him to fulfill his duties as a

driver and comply with his doctor’s restrictions, Iron Tiger allowed (and instructed)

Wilson to wear gloves when delivering and undecking loads, to take longer when

delivering loads, and to warm up his hands in the cab of the truck or in the customers’

facilities when delivering loads.

       On December 18, 2010, Wilson was terminated for refusing to accept a load of

trucks for dispatch to Canada, as required by his union contract. Iron Tiger assured

Wilson that he would be given the opportunity to keep his hands warm during undecking;

it offered to call ahead to make sure the customer was aware Wilson had extra time to

complete the delivery process; and it warned him that failure to accept the load would

result in termination. Nonetheless, Wilson refused to go to Canada under any condition.




                                               3
II. ANALYSIS

          A. Procedural Challenges2

       The District Court did not abuse its discretion in any of the procedural rulings

challenged by Wilson. Although Wilson contends that Iron Tiger did not prepare a joint

statement of material facts in accordance with Judge Schmehl’s Practices and Procedures,

the District Court’s decision to allow this deviation from its suggested procedures does

not constitute arbitrariness or fundamental unfairness. Nor does Iron Tiger’s alleged

violation of Eastern District of Pennsylvania Local Rule of Civil Procedure 5.1.2, by

electronically filing an excess number of exhibit pages, warrant our interference with

local procedural rules. Finally, Wilson’s conclusory claims that the District Court’s

handling of the summary judgment motion was “odd,” “unusual,” and “highly irregular”

also do not constitute a showing of arbitrariness or fundamental unfairness. For these

reasons, we will not reverse the District Court’s ruling on these procedural grounds.




2
  Federal Rule of Civil Procedure 83 grants the district courts the power to “adopt and
amend rules governing its practice,” and the Supreme Court of the United States has
recognized the inherent power of the courts to take appropriate action to secure the just
and prompt disposition of cases. Schlesinger v. Teitelbaum, 475 F.2d 137, 141-42 (3d
Cir. 1973) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-631 (1962)). Rule 83(b)
allows courts discretion to manage cases when the rules are silent on an issue in any
manner not inconsistent with the Federal Rules of Civil Procedure or statute. “The
manner and enforcement of such regulations rests in the court’s sound discretion and will
not be interfered with by an appellate tribunal in the absence of a showing of arbitrariness
or fundamental unfairness.” In re United Corp., 283 F.2d 593, 596 (3d Cir. 1960) (citing
Fed. R. Civ. P. 83).
                                             4
       B. Summary Judgment3

       Because Wilson did not present direct evidence of discrimination, he must proceed

under the burden-shifting framework established in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Matczak v. Frankford Candy & Chocolate Co., 136 F.3d 933,

938 (3d Cir. 1997). Under this framework, Wilson must first establish a prima facie case

of discrimination by demonstrating: (1) he is disabled within the meaning of the ADA,

(2) he is otherwise qualified for the job, and (3) he was subjected to an adverse

employment action because of that disability. McDonnell Douglas, 411 U.S. at 802;

Turner v. Hershey Chocolate U.S., 440 F.3d 604, 611 (3d Cir. 2006).

       1. ADA Claim

       To qualify as disabled under the ADA, a plaintiff must prove that a physical or

mental impairment (1) substantially limits one or more major life activities, (2) a record

of such impairment, or (3) plaintiff is regarded as having such an impairment. 42 U.S.C.

§ 12102(1). “Major life activities” include caring for oneself, performing manual tasks,

seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing,

learning, reading, concentrating, thinking, communicating, and working. Id.

3
  This Court reviews the District Court’s summary judgment determination de novo,
applying the same standard as the District Court. Pettruzzi’s IGA Supermarkets, Inc. v.
Darling-Delaware Co., 998 F.2d 1224, 1230 (3d Cir. 1993). Summary judgment is
proper when there is no genuine issue of material fact and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a). To establish a genuine issue of
material fact, a party opposing summary judgment must point to specific and sufficient
evidence from which a reasonable jury could return a verdict for that party. Anderson v.
Liberty Lobby, Inc. 477 U.S. 242, 247-48 (1986). A moving party is entitled to judgment
as a matter of law when the non-moving party fails to establish the existence of an
element essential to its case and on which it will bear the burden of proof at trial. Celotex
Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
                                             5
§ 12102(2)(a). Whether an individual is substantially limited in performing a major life

activity is a question of fact. Williams v. Phila. Hous. Auth. Police Dep’t, 380 F.3d 751,

763 (3d Cir. 2004).

       The District Court correctly concluded that Wilson failed to show he is disabled

under the ADA. Wilson admitted that his frostbite did not affect his ability to perform

any major life activities besides working, and he failed to cite specific parts of the record

which would allow a jury to reasonably find that his impairment substantially limited his

ability to work. Wilson himself testified that when he returned to work after recovering

from the frostbite he resumed his duties like he “hadn’t skipped a beat.” (App. 102.)

Wilson’s doctor’s note confirms the limited nature of his impairment: he was only to

avoid prolonged exposure to the cold and to be able to warm up his hands if they started

to hurt.4 Furthermore, the record indicates that drivers could and did take breaks to warm

up during the undecking process and that it was possible to perform the undecking

process while wearing gloves, which Wilson was encouraged—but refused—to do.

       Because Wilson failed to point to specific evidence in the record to support a

finding that he was disabled under the ADA, his prima facie case of discrimination under

the ADA fails, and thus his entire ADA discrimination claim cannot succeed.5 The

District Court did not err in granting summary judgment in favor of Iron Tiger.


4
  Although Wilson’s frostbite caused him occasional pain in the affected fingers, the
record does not support a finding that this pain, which Wilson only experienced during
the one-hour outdoor undecking process and only in extremely cold temperatures,
substantially affected his ability to work.
5
  Nor has Wilson demonstrated that he was disabled under the other two prongs for
proving disability under the ADA. Wilson argues that his receipt of worker’s
                                              6
       2. PHRA Claim

       The District Court also properly dismissed Wilson’s PHRA claim. The PHRA and

federal anti-discrimination laws are interpreted identically, except where there is

something specifically different in the PHRA’s language requiring that it be treated

differently. Fasold v. Justice, 409 F.3d 178, 184 n.8 (3d Cir. 2005). The analytical

framework used to evaluate a disability discrimination claim under the PHRA is

effectively indistinguishable from that under the ADA, thus allowing courts to dispose of

both ADA and PHRA claims on the same grounds. Rinehimer v. Cemcolift, Inc., 292
F.3d 375, 382 (3d Cir. 2002). Therefore, because Wilson cannot establish the disabled

element of his ADA claim, his PHRA claim necessarily fails because he similarly cannot

show he is disabled under that statute.

III. CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s grant of summary

judgment.




compensation benefits and his worker’s compensation leave of absence are evidence that
Iron Tiger “regarded” him as disabled. However, as this Court recognized in Marinelli v.
City of Erie, Pa., 216 F.3d 354, 366 n.8 (3d Cir. 2000), “obtaining worker’s
compensation benefits certainly does not mandate a finding of disability under the
ADA.” Wilson claims there are additional factual disputes material to the question of
disability, but the factual issues he cites are either undisputed, lack support in the record,
or are immaterial.
                                              7